Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 10, 11, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. U.S. PGPUB No. 2020/0075086 in view of Oh, U.S. PGPUB No. 2005/0162957.

Per Claim 1, Hou discloses:
an arbitration control circuit (controller 40) in a pseudo-static random-access memory (PSRAM) device (Paragraph 16; Memory device 100 comprises a PSRAM 10 and is therefore considered a PSRAM device.), the arbitration control circuit comprising:
a set-reset (SR) latch circuit (Paragraph 29, Figure 4; set-reset latch 350) receiving a first input signal being a normal access request signal indicative of a read or write access request to memory cells of the PSRAM device (Paragraphs 20, 22, and 29; WL_internal represents a word line signal (read or write request).), and a second input signal being a refresh access request signal indicative of a refresh access request to memory cells of the PSRAM device (Paragraphs 21, 22, and 29, Figure 4; S2),
the SR latch circuit generating a first output signal in response to a logical operation of the first input signal and the second input signal, the first output signal having no signal transition in response to the first input signal being asserted before the second input signal being asserted, or having two or more signal transitions in response to the first input signal being asserted after or simultaneously with the second input signal being asserted (Paragraphs 29-32, Figure 4; The Refresh_TR1 will ensure that the refresh operation is performed when the internal word line signal WL_internal is idle. Therefore read/write access to the PSRAM will not be affected by refresh operations.);
a unidirectional delay circuit having an input terminal receiving the first output signal and introducing a first delay to a leading signal transition of the first output signal to generate a delayed signal on an output terminal, the delayed signal having no signal transition in response to the first output signal having no signal transition or having a pulse width shorter than the first delay (Paragraphs 29 and 30, Figures 4 and 5a; delay unit 60).

Hou further teaches a D flip-flop circuit (Paragraph 29, Figure 4, flip-flop 340), but not in the specific setup as currently claimed.

Paragraph 13, Figure 1; memory device 10), and further teaches utilizing D-flip-flop circuits to output either a command signal or a refresh signal, based on the assertion of said signals (Paragraphs 18, 20, and 21).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the flip-flop teachings of Oh with the PSRAM system of Hou in order to arrive at the PSRAM system of granting either a read/write command or a reset command because a flip-flop is only one of many logical gate setups that can be implemented by the controller 40 of Hou to output Ctrl2 signal for issuing either a read/write command or a refresh signal (Paragraph 22).

Per Claim 6, Hou discloses the arbitration control circuit of claim 1, further comprising: a refresh timer circuit having an input terminal receiving the second output signal and an output terminal providing the reset signal to the D-flip-flop circuit, wherein the refresh timer circuit asserts the reset signal a first time duration after a leading signal transition is detected on the second output signal, wherein the reset signal is coupled to the reset terminal of the D-flip-flop to reset the second output signal to the first logical state (Paragraph 21, Figure 1; self-refresh timer 30).Per Claim 7, Hou discloses the arbitration control circuit of claim 5, wherein the first time duration comprises a time duration to complete a refresh operation of the memory cells in the PSRAM device (Paragraph 21).Per Claim 10, Hou discloses the arbitration control circuit of claim 1, wherein the normal access request signal indicative of the read or write access request to memory cells of the PSRAM device is derived from a signal external to the PSRAM device (Paragraph 17; command decoder 50), and the refresh access request signal indicative of the refresh access request to memory cells of the PSRAM device is a signal generated within the PSRAM device (Paragraph 21; signal S2).

a method in a pseudo-static random access memory (PSRAM) device (Paragraph 16; PSRAM 100) for providing arbitration control, the method comprising:
receiving a first input signal being a normal access request signal indicative of read or write access request to memory cells of the PSRAM device (Paragraph 17; CMD is later represented by WL_internal);
receiving a second input signal being a refresh access request signal indicative of refresh access request to memory cells of the PSRAM device (Paragraph 21; signal S2);
generating a first output signal in response to a logical operation of the first input signal and the second input signal, the first output signal having no signal transition in response to the first input signal being asserted before the second input signal being asserted, or having two or more signal transitions in response to the first input signal being asserted after or simultaneously with the second input signal being asserted (Paragraphs 29-32, Figure 4; The Refresh_TR1 will ensure that the refresh operation is performed when the internal word line signal WL_internal is idle. Therefore read/write access to the PSRAM will not be affected by refresh operations.);
generating a delayed signal having a leading signal transition being a first delay after a leading signal transition of the first output signal, the delayed signal having no signal transition in response to the first output signal having a pulse width shorter than the first delay (Paragraphs 29 and 30, Figures 4 and 5a; delay unit 60).

Hou further teaches a D flip-flop circuit (Paragraph 29, Figure 4, flip-flop 340), but not in the specific setup as currently claimed.

However, Oh similarly teaches a PSRAM device (Paragraph 13, Figure 1; memory device 10), and further teaches utilizing D-flip-flop circuits to output either a command signal or a refresh signal, based on the assertion of said signals (Paragraphs 18, 20, and 21).

Paragraph 22).

Per Claims 16, 17, and 20, please refer to the above rejection of Claims 6, 7, and 10, as the limitations are substantially similar and the mapping of the references to the claimed limitations is equally applicable.

Allowable Subject Matter
Claims 2, 5, 8, 9, 12, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

No combination of the prior art specifically teaches, when considered in combination with the other existing limitations of the claims, the delayed signal subject to the leading/trailing transitions based on the first output signal (Claims 2 and 12), the delay being programmable to realize a predetermined PSRAM device resolution time (Claims 5 and 15), the refresh control circuit receiving the second output signal for providing both a refresh operation and an inverse output for a normal grant signal (Claims 8 and 18), and the specific configuration of the SR latch including the first/second inverters as claimed (Claims 9 and 19).

Claims 3, 4, 13, and 14 inherit the allowable subject matter of Claims 2 and 12, respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186